Case 8:20-cv-02840-KKM-AEP Document 44 Filed 02/08/21 Page 1 of 3 PageID 470




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


KAINAAT CHISHTI and
ALIA QURESHI,

       Plaintiffs,

v.                                                Case No. 8:20-cv-2840-T-KKM-AEP

SAMUEL CORALUZZO COMPANY, INC.,
and GOVERNMENT EMPLOYEES
INSURANCE COMPANY,

     Defendants.
____________________________________/

                                         ORDER

       Plaintiffs Kainaat Chishti and Alia Qureshi move to substitute the Estate of

Delbert Lawrence for Delbert Lawrence as a defendant in this case. (Doc. 40). The

plaintiffs state that Mr. Lawrence is deceased. (Id.).

       The Court denies the plaintiffs’ motion without prejudice because it fails to

comply with Local Rule 3.01(a). That rule requires motions to include a legal

memorandum supporting the requested relief. The plaintiffs’ motion contains no

memorandum or legal argument, nor does the motion even reference the relevant

Federal Rule of Civil Procedure. Further, the plaintiffs’ motion includes no certification

required under Local Rule 3.01(g) on whether the plaintiffs conferred with the opposing

parties on their requested relief. It now is evident that defendants oppose the
Case 8:20-cv-02840-KKM-AEP Document 44 Filed 02/08/21 Page 2 of 3 PageID 471




substitution of Mr. Lawrence’s estate. (Doc. 42 & 43).

      In resubmitting their motion, the plaintiffs must include legal arguments about

why the Court should substitute in Mr. Lawrence’s estate under Federal Rule of Civil

Procedure 25(a)(1), despite Mr. Lawrence not currently being a party. See Fed. R. Civ.

P. 25 (governing substitution of parties) (emphasis added). Further, the plaintiffs should

address how Rule 25(a)’s ninety-day deadline to substitute parties applies here. See Fed.

R. Civ. P. 25(a)(1) (“If the motion is not made within 90 days after service of a statement

noting the [party’s] death, the action by or against the decedent must be dismissed.”);

Lizarazo v. Miami-Dade Corr. and Rehab. Dep’t, 878 F.3d 1008, 1009 (11th Cir. 2017) (“[T]o

start Rule 25’s ninety-day clock, a suggestion of death must be filed with the court and

served on a personal representative of the deceased party.”).

      The Court also denies as premature the plaintiffs’ motion to remand. (Doc. 17).

The basis of the plaintiffs’ motion rests on Mr. Lawrence’s estate becoming a party to

this action. (See id.). Because Mr. Lawrence’s estate is not yet a party, the plaintiffs’

motion for remand is premature, but the plaintiffs may renew their motion to remand

if the Court grants the renewed motion to substitute.

      The following is therefore ORDERED:

      1.     The plaintiffs’ motion to substitute parties (Doc. 40) is DENIED

             WITHOUT PREJUDICE.

      2.     The plaintiffs’ motion to remand to state court (Doc. 17) is DENIED as
                                          2
Case 8:20-cv-02840-KKM-AEP Document 44 Filed 02/08/21 Page 3 of 3 PageID 472




           premature.

      ORDERED in Tampa, Florida, on February 8, 2021.




                                     3
